Citation Nr: 0601978	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder for 
the period prior to March 1, 1995.  

2.  Entitlement to an effective date prior to March 1, 1995, 
for the award of a 100 percent schedular disability 
evaluation for the veteran's post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1964 to July 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's 
post-traumatic stress disorder (PTSD).  In January 1998, the 
Board remanded the veteran's claim to the RO for additional 
actin.  

In November 1999, the RO granted a 100 percent schedular 
disability evaluation for the veteran's PTSD and effectuated 
the award as of March 1, 1995.  In October 2001, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In July 2002, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In June 
2003, the Board remanded the veteran's claims to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In October 2004, the veteran submitted a July 2003 written 
statement from a VA psychologist.  The veteran has not waived 
RO consideration of the additional evidence.  The United 
States Court of Appeals for the Federal Circuit invalidated 
the regulations which empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

In November 2005, the Board informed the veteran in writing 
of his right to waive RO review of the additional evidence.  
Neither the veteran nor his accredited representative has 
subsequently waived RO review of the additional evidence.  

Accordingly, this case is REMANDED for the following action:  

Readjudicate the veteran's entitlement to 
both an evaluation in excess of 30 
percent for his PTSD for the period prior 
to March 1, 1995, and an effective date 
prior to March 1, 1995, for the award of 
a 100 percent schedular evaluation for 
his PTSD.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

